     Case 7:19-cr-00522 Document 205 Filed on 11/02/20 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §     7:19-cr-00522-3
                                          §
ARTURO C. CUELLAR JR.                     §
_____________________________________________________________________________

             JOINT MOTION TO CONTINUE PRETRIAL AND TRIAL
_______________________________________________________________________________

TO THE HONORABLE MICAELA ALVAREZ:

       COMES NOW, Arturo C. Cuellar Jr., the Defendant by and through his attorney of

record, Carlos A. García, and moves this Honorable Court to continue Pretrial and Jury Selection

dates, status conference, and motions deadlines for 90 days and shows unto the Court as follows.

Counsel for all parties have indicated that they join this motion.



                                         BACKGROUND

1.     This case is currently set for Final Pretrial Conference on December 2, 2020 and Jury

Selection on December 4, 2020.

2.     As this Court is aware, the United States is in the midst of an unprecedented pandemic

caused by a novel coronavirus and the associated respiratory illness, COVID-19, which has

disrupted the operations of this Court since mid-March.

3.     On March 20, 2020, the Judges of this Court entered a Special Order imposing health-

and travel-related limitations on access to Court facilities. See Special Order No. M-2020-1, In

Re: Restrictions on Visitors to the McAllen U.S. Courthouse During the COVID-19 Pandemic.

On April 6, 2020, this Court closed the McAllen Courthouse to the public until further notice, “to
     Case 7:19-cr-00522 Document 205 Filed on 11/02/20 in TXSD Page 2 of 6




protect the health and safety of the public, staff, and judicial officers from exposure to or spread

of the virus.” See Special Order No. M-2020-2, In Re: Temporary Public Access Restrictions to

the United States Courthouse McAllen Division Under the Exigent Circumstances Created by the

COVID-19 Pandemic.

4.     On April 3, 2020, the Judges of this Court entered another Special Order suspending all

trials through May 31, 2020. See Special Order No. M-2020-2, In Re: Court Operations in the

McAllen Division Under the Exigent Circumstances Created by the COVID-19 Pandemic. On

June 1, 2020, this Court entered a Special Order continuing all jury trials set to begin before July

3, 2020, to be reset by each Judge. See Special Order No. M-2020-5, In Re: Court Operations in

the McAllen Division Under the Exigent Circumstances Created by the COVID-19 Pandemic.

In doing so, this Court cited “the court’s reduced ability to obtain an adequate spectrum of jurors

and due to the reduced availability of attorneys and court staff to be present in courtrooms

because of the public health risks.” Id. Special Order M-2020-5 provided that the time period of

the continuances implemented by the Order were excluded under the Speedy Trial Act, based

upon the Court’s finding that the ends of justice served by ordering the continuances outweighed

the best interests of the public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. §

3161(h)(7)(A).

5.     On September 28, 2020, Chief Judge Lee H. Rosenthal signed Second Supplemental

General Order 2020-19 under the CARES Act under §15002(b).              There, the Court cited the

ongoing emergency situation that would materially affect the functioning of the courts. The

same reasoning used under the Second Supplemental General Order for the Southern District of

Texas applies in this case.
      Case 7:19-cr-00522 Document 205 Filed on 11/02/20 in TXSD Page 3 of 6




                                          ARGUMENT



5.      The present health risks posed by a criminal jury trial warrant a continuance of the trial

date and exclusion of all time until the trial date from Speedy Trial calculation under the ends-of-

justice provision, 18 U.S.C. § 3161(h)(7)(A), based on the specific circumstances of this case.



6.      As a threshold matter, and as Special Order Nos. 20-2020-1, 2, 3, and 5 reflect, the ends

of justice amply justify a continuance and exclusion of time here. A pandemic, like a natural

disaster or other emergency, grants this Court the discretion to order an ends-of-justice

continuance. See, e.g., Furlow v. United States, 644 F.2d 764, 767-69 (9th Cir. 1981) (affirming

Speedy Trial exclusion after eruption of Mount St. Helens); United States v. Scott, 245 F. App’x

391, 394 (5th Cir. 2007) (Hurricane Katrina); United States v. Correa, 182 F. Supp. 2d 326, 330

(S.D.N.Y. 2001) (September 11, 2001 terrorist attacks). Here, failure to continue this case will

likely make the completion of the trial impossible due to public-health risks and concerns.



7.      In addition to concerns for the health and safety of court staff, prospective jurors, the

defendants, and counsel and their support staff, an ends-of-justice delay of the trial in this

complex, white-collar trial is particularly apt because:



     a. This is a multi-defendant case. There are three citizens accused who have asked for a

        Jury Trial. Each one of them proposes to have counsel sit with them at counsel table.

        The Government in this case has at least three (3) lawyers who will sit at counsel table

        along with at least one case agent.
     Case 7:19-cr-00522 Document 205 Filed on 11/02/20 in TXSD Page 4 of 6




   b. This trial would also entail close contact with a number of witnesses, inconsistent with

       advice from the Centers for Disease Control. In this case, the Government anticipates

       that trial preparation would entail meeting with at least fifteen witnesses, many of who

       are located throughout Texas. Counsel for the Defendants will have there own witnesses

       to prepare for trial.



   c. The trial also involves attorneys, support staff, and witnesses with high-risk factors. At

       least two witnesses are currently undergoing an intense medical treatment regimen that

       has resulted in that witness having a compromised immune system. Several other

       witnesses are within populations at higher risk of contracting COVID-19 by the Centers

       for Disease Control and Prevention.



   d. It will be almost impossible for jurors—including jurors in high risk groups—to maintain

       adequate social distance during jury selection, trial, and deliberations.



   e. Counsel for the defendants and the Government join this motion for the foregoing

       reasons and others, including, but not limited to, due to concerns the Covid-19 pandemic

       might have on the jury selection process and for personal medical issues and concerns

       unique to each defense counsel.

                                         CONCLUSION

WHEREFORE, premises considered, the government prays its Motion be granted in all respects.

                                              Respectfully Submitted,
     Case 7:19-cr-00522 Document 205 Filed on 11/02/20 in TXSD Page 5 of 6




                                              By:___/s/ Carlos A. García_______________
                                                  Carlos A. García
                                                  State Bar No. 24048934
                                                  Southern District of Texas Bar No.: 589236
                                                  1305 East Griffin Parkway
                                                  Mission, Texas 78572
                                                  Tel. (956) 584-1448
                                                  Fax: (956) 584-7402




                                 CERTIFCATE OF SERVICE


       I, Carlos A. García, hereby certify that on November 2, 2020, a true and correct copy of

the above and foregoing Motion for Continuance was forwarded to the Assistant United States

Attorney in charge of this case and all counsel of record.




                                                     ___/s/_Carlos A. García__________
                                                     Carlos A. García
     Case 7:19-cr-00522 Document 205 Filed on 11/02/20 in TXSD Page 6 of 6




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §     7:19-cr-00522-3
                                          §
ARTURO C. CUELLAR JR.                     §
_____________________________________________________________________________

                      CERTIFICATE OF CONSULTATION
_______________________________________________________________________________

       I, Carlos A. García, hereby certify that on or about November 2, 2020 I contacted the
Assistant United States Attorney in charge of this case, concerning filing Defendant’s Motion,
and he is unopposed. Attorney’s Assistant also contacted all counsel of record for co-defendants
and they are unopposed.




                                            Respectfully Submitted,



                                            By:___/s/ Carlos A. García_______________
                                                Carlos A. García
                                                State Bar No. 24048934
                                                Southern District of Texas Bar No.: 589236
                                                1305 East Griffin Parkway
                                                Mission, Texas 78572
                                                Tel. (956) 584-1448
                                                Fax: (956) 584-7402
